849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stewart P. POELLNITZ, Plaintiff-Appellant,v.Richard P. SEITER, Defendant-Appellee.
No. 88-3192.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss.  Appellant has failed to respond.


2
A review of the record indicates that the plaintiff filed a 42 U.S.C. Sec. 1983 civil rights complaint against Richard Seiter and the Department of Rehabilitation and Corrections.  The Department of Rehabilitation and Corrections' motion to dismiss was granted on February 19, 1988, and plaintiff appealed from that order on March 1, 1988.  The case is still pending as to defendant Seiter.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.